PER CURIAM.
Telly Hollinger seeks review of an order granting the state’s motion to correct illegal sentence and resentencing him accordingly. Counsel for appellant, Charles E. Hobbs, II, has failed to respond to orders of this court directing the filing of a conformed copy of the order being appealed and a completed docketing statement, and has likewise failed to respond to an order to show cause why this appeal should not be dismissed on this account. We further note that counsel for appellant has failed to ensure compliance with an order directing payment of the court’s filing fee.
In light of the foregoing, we are constrained to dismiss this appeal for failure to comply with the rules and orders of the court. We further direct the clerk to bring Mr. Hobbs’ conduct in this cause to the attention of the Florida Bar for its determination of whether disciplinary sanctions are warranted.
APPEAL DISMISSED.
ERVIN, WEBSTER and BROWNING, JJ., concur.